Citation Nr: 0029197	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-07 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran's son was properly removed, due to his 
receipt of Chapter 35 Dependents' Educational Assistance 
benefits, from the veteran's disability compensation award.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 administrative determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal was docketed at the Board in 1999.  A hearing was 
held in July 2000 before the undersigned Member of the Board 
in Washington, D.C.  

At the July 2000 hearing, the veteran indicated that he had 
submitted an item of correspondence to the RO, dated in 
February 1999, in which he requested that recovery of the 
debt created by an overpayment (effective September 3, 1997) 
in his compensation be waived.  In light of the disposition 
reached by the Board in the decision set forth hereinbelow, 
the foregoing matter is brought to the RO's attention for 
appropriate action.


FINDINGS OF FACT

1.  In conjunction with a January 1994 rating decision, the 
veteran was awarded a total rating based on unemployability, 
effective January 31, 1992.

2.  Chapter 35 educational assistance, effective September 3, 
1997, was awarded on September 25, 1998.

3.  Disability compensation and Chapter 35 benefits were, 
effective September 3, 1997, concurrently paid.


CONCLUSION OF LAW

The veteran's son was properly removed, due to his receipt of 
Chapter 35 educational assistance, from the veteran's 
disability compensation award.  38 U.S.C.A. § 3562 (West 
1991); 38 C.F.R. §§ 3.707, 21.3023 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in a rating decision entered in 
August 1993, the veteran was awarded service connection for 
post-traumatic stress disorder (PTSD), effective from January 
31, 1992, and that a 70 percent disability rating was then 
assigned.  In an unappealed rating decision entered in 
January 1994, the veteran was denied a total rating based on 
unemployability (TDIU).  Thereafter, a 100 percent rating for 
PTSD was awarded in a rating decision entered in June 1997.  
In conjunction with a January 1998 claim for Chapter 35 
educational benefits, the RO, in a June 1998 rating decision, 
determined that the January 1994 rating denial of a TDIU 
involved clear and unmistakable error.  A TDIU was therefore 
awarded, effective January 31, 1992, and basic eligibility 
for Chapter 35 Dependents' Educational Assistance, from May 
20, 1993, was established.  

In conjunction with the submission in June 1998 of an 
application from the veteran's son (VA Form 22-5490) for 
Chapter 35 educational benefits, such benefits, effective 
from September 3, 1997 and apparently paid by check in the 
amount of $3,704.26 to the educational institution at which 
the veteran's son (who was then over 18, having been born in 
1977) was then an undergraduate, were awarded on September 
25, 1998.  In an item of correspondence from the RO dated 
September 30, 1998, the veteran was notified that, since his 
son had begun receiving Chapter 35 educational assistance 
effective September 3, 1997 and because "the law prohibits 
concurrent payment of compensation and chapter 35 benefits 
for the same child", it was proposed to reduce the veteran's 
monthly compensation payments from $2,101 to $1,924, 
effective September 3, 1997.  The veteran was further advised 
of his opportunity to submit, within 60 days, evidence 
showing that the compensation adjustment should not be made.  
Such evidence was not submitted by the veteran and, in an 
item of correspondence dated December 24, 1998, the veteran 
was notified that his monthly compensation award had, due to 
the removal of his son owing to the latter's receipt of 
Chapter 35 benefits, been reduced to $1,924.  

The veteran asserts that, as a result of the above-cited June 
1998 rating decision which found the January 1994 rating 
decision to have been erroneous, his son became eligible for 
Chapter 35 educational benefits as of May 1993 and began 
receiving the same effective in September 1997.  He 
elaborates that his son's receipt of the foregoing benefits, 
in turn, caused a computational overpayment in his monthly 
disability compensation award.  The veteran contends, in 
substance, that because the computational overpayment is a 
direct consequence of VA's culpability in promulgating the 
erroneous January 1994 rating decision rather than due to 
anything which was his "fault", it was improper for VA to 
remove his son, owing to the latter's receipt of Chapter 35 
educational benefits, from his disability compensation award.

Pursuant to 38 C.F.R. § 3.707, the conditions pertaining to 
the bar to payment of compensation for a child receiving 
Chapter 35 educational assistance are set forth in 
38 U.S.C.A. § 3562 and 38 C.F.R. § 21.3023.  In accordance 
with 38 C.F.R. § 21.3023(a)(1), in the context of this issue 
on appeal, an election of educational assistance either 
before or after the age of 18 years is a bar to subsequent 
payment of increased rates or additional compensation on 
account of the child based on school attendance on or after 
the age of 18 years.  

In considering the matter of whether the veteran's son was 
properly removed, due to his receipt of Chapter 35 
educational assistance, from the veteran's disability 
compensation award, the Board would emphasize the salient 
consideration that the computational overpayment in his rate 
of monthly compensation was not a result of any notion of VA 
misfeasance but, rather, stemmed solely from the RO's 
finding, to the veteran's benefit, of adjudicational error in 
the January 1994 rating decision.  To be sure, the Board is 
not insensitive to the veteran's assertion at the August 2000 
hearing that the downward adjustment (effectuated in December 
1998) in his monthly compensation "created a hardship for 
[him] and [his] family..." (see page 5 of hearing transcript).  
At the same time, the Board would respectfully point out that 
it is a long settled legal tenet that persons dealing with 
the government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations " 'regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance.' "  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 2, 92 
L.Ed. 10 (1947)).  Under the controlling regulatory authority 
applicable to the case at bar, i.e., 38 C.F.R. 
§ 21.3023(a)(1), the concurrent payment of disability 
compensation and Chapter 35 educational assistance is 
explicitly prohibited.  Therefore, the removal of the 
veteran's son, due to the latter's receipt of Chapter 35 
educational assistance, from the veteran's disability 
compensation award was wholly proper, being required as a 
matter of law.  Given such consideration, and because the law 
rather than the evidence is dispositive of the resolution of 
the issue on appeal, the question of whether the veteran's 
son was properly removed, due to his receipt of Chapter 35 
educational assistance, from the veteran's disability 
compensation award, must be answered in the affirmative.  
38 C.F.R. §§ 3.707, 21.3023.


ORDER

The veteran's son was properly removed, due to his receipt of 
Chapter 35 Dependents' Educational Assistance benefits, from 
the veteran's disability compensation award.  The appeal is, 
therefore, denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

